Case 2:20-cv-08414-JEM Document 21 Filed 06/09/21 Page 1 of 1 Page ID #:1028


                                                                   JS-6
      TRACY L. WILKISON
  1
      Acting United States Attorney
  2   DAVID M. HARRIS
      Assistant United States Attorney
  3   Chief, Civil Division
  4   CEDINA M. KIM
      Assistant United States Attorney
  5   Senior Trial Attorney, Civil Division
      MICHAEL K. MARRIOTT, CSBN 280890
  6
      Special Assistant United States Attorney
  7         Social Security Administration
  8         160 Spear Street, Suite 800
            San Francisco, CA 94105-1545
  9         Telephone: (415) 977-8985
 10         Facsimile: (415) 744-0134
            Email: Michael.Marriott@ssa.gov
 11   Attorneys for Defendant
 12
                             UNITED STATES DISTRICT COURT
 13
                          CENTRAL DISTRICT OF CALIFORNIA
 14
 15
      JENNIFER D. HATHCOCK,                   )
 16                                           ) Case No. 2:20-cv-08414-JEM
 17         Plaintiff,                        )
                                              ) JUDGMENT OF REMAND
 18                v.                         )
 19                                           )
      ANDREW SAUL,                            )
 20
      Commissioner of Social Security,        )
 21                                           )
 22
            Defendant.                        )
                                              )
 23
            The Court having approved the parties’ Stipulation to Voluntary Remand
 24
      Pursuant to Sentence Four of 42 U.S.C. § 405(g) and to Entry of Judgment
 25
      (“Stipulation to Remand”) lodged concurrently with the lodging of the within
 26
      Judgment of Remand, IT IS HEREBY ORDERED, ADJUDGED AND
 27
      DECREED that the above-captioned action is remanded to the Commissioner of
 28
      Social Security for further proceedings consistent with the Stipulation to Remand.

      DATED:      6/9/2021
                                      UNITED STATES MAGISTRATE JUDGE
